Exhibit 10.7

 

EXECUTION COPY

 

SEPARATION Agreement and GENERAL Release

 

This Separation Agreement and General Release (“Agreement”) is made and entered
by and between Paul Steven Genova (“Employee”) and Wireless Telecom Group, Inc.
and its subsidiaries (the “Company”). Employee and the Company, together, are at
times referred to as the “Parties”.

 

WHEREAS, Employee and the Company are parties to a Severance Agreement dated
December 10, 2012 (the “Severance Agreement”) that provides for a specified
Severance payment and Continuation of Benefits if Employee’s employment is
terminated by the Company for a reason other than death, permanent disability or
Cause, or if Employee resigns for Good Reason (as those capitalized terms are
defined in the Severance Agreement);

 

WHEREAS, the Company and Employee have agreed that Employee will cease serving
as an officer of the Company on May 22, 2017, and will cease employment with the
Company on June 30, 2017 (the “Separation Date”);

 

WHEREAS, the Company and Employee have agreed to terminate the Severance
Agreement in consideration for entering into this Agreement; and

 

WHEREAS, the Company and Employee wish to confirm the terms of Employee’s
employment after ceasing to serve as an officer through the Separation Date (the
“Transition Period”) and separation from employment, and to settle, release and
discharge, with prejudice, any and all claims, causes of action or disputes
Employee has or may have against any of the Releasees (defined in Section 6(a)
below), including but not limited to those arising or which may be arising out
of his employment with the Company and/or his separation from that employment,
other than as set forth in this Agreement (including Attachment A hereto).

 

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained, and for other good and valuable consideration, the legal sufficiency
of which is hereby acknowledged, the Company and Employee do hereby agree as
follows:

 

1. Mutual Termination of Severance Agreement. Employee and the Company agree
that the Severance Agreement shall terminate, and that Employee hereby waives
any right under the Severance Agreement to receive a Severance payment and
Continuation of Benefits, effective as of the Effective Date (as defined in
Section 3 below) of this Agreement.

 

2. Transition Period and Separation from Employment. During the Transition
Period Employee will make himself available to assist in the transition of his
duties as requested by the Chief Executive Officer of the Company, and will
continue to be paid salary and to be eligible for benefits as an active
employee. Employee agrees to use all vacation/PTO accrued through the Separation
Date during the Transition Period. Employee’s employment with the Company will
end on the Separation Date. Employee understands that, following the Separation
Date, he will have no right to any salary or employee benefits provided by the
Company under any employee benefit plans, except for any continuation of benefit
rights expressly described in this Agreement, and that Employee will not be paid
a bonus for 2017 (except as the same is included in the Severance Payment).
Employee’s rights to exercise stock options that have vested or will vest on or
before the Separation Date (“Vested Options”) are governed by the Stock Option

Page 1 of 19



Agreement between the Company and Employee, dated April 11, 2008, and the Stock
Option Agreement between the Company and Employee, dated November 24, 2009, both
as amended in May 2017 by an amendment executed by Employee simultaneously with
his execution of this Agreement (the “Stock Option Agreements”). The receipt of
benefits hereunder after the Separation Date will not extend Employee’s service
date with respect to health benefits, stock options, bonus, incentive
compensation, profit sharing or other compensation or benefits. Similarly,
Employee acknowledges that, as of the Separation Date, his duties and
obligations to the Company will be extinguished with the exception of his duties
and obligations to continue to protect the Company’s Confidential Information
(defined in Section 9(b) below) and those duties and obligations otherwise
stated herein.

 

3. Review and Revocation Periods; Effective Date. Employee understands that he
has a period of twenty-one (21) calendar days from his receipt of this Agreement
to consider the terms and conditions of this Agreement, except that if the last
day of this period falls on a Saturday, Sunday or holiday observed by the
Company, Employee shall have until the close of business on the next immediate
business day (the “Review Period”). Employee may accept this Agreement by fully
signing, notarizing and returning it to Matt O’Connor, Human Resources Director,
Wireless Telecom Group, Inc., 25 Eastmans Road, Parsippany, New Jersey 07054, by
no later than 5:00 p.m. on the last day of his Review Period. By signing this
Agreement, Employee expressly acknowledges and agrees that (a) he has had up to
twenty-one (21) calendar days to carefully read and fully consider the terms of
this Agreement and that he understands he can use as much of the Review Period
or all of the Review Period before signing the Agreement; (b) to the extent that
he signs the Agreement prior to the expiration of the Review Period, he is
voluntarily and knowingly waiving the balance of the Review Period; (c) he has
been advised in writing to discuss this Agreement with an attorney before
signing it and the time afforded him provided him a full and fair opportunity to
do so; (d) he has so consulted an attorney or knowingly waived the right to do
so before signing this Agreement; (e) he has carefully read this Agreement and
fully understands the terms and information stated therein; (f) he is physically
and emotionally competent and of sound mind to execute this Agreement; and (g)
he is knowingly and voluntarily signing this Agreement of his own free will, act
and deed. He warrants that he has made such investigation of the facts
pertaining to this Agreement and all matters contained herein as he deems
necessary, desirable and appropriate, and agrees that the release provided for
herein shall remain in all respects effective and enforceable and not subject to
termination or rescission by reason of any later discovery of new, different or
additional facts. Employee understands that he has an additional period of seven
(7) calendar days after he signs the Agreement to revoke his acceptance of the
Agreement, except that if the seventh (7th) calendar day after he signs the
Agreement falls on a Saturday, Sunday or legal holiday, he will have until the
close of business on the next immediate business day (the “Revocation Period”).
Employee agrees that this Agreement shall become fully effective and enforceable
the first calendar day following the expiration of the Revocation Period,
provided he does not first timely provide a notice of revocation to the Company
(the “Effective Date”). Employee understands that if he does not sign this
Agreement and return it to the Company by the end of his Review Period, or if he
executes his right to revoke this Agreement, he will not be entitled to receive
the Severance Payment and other benefits described below in Section 4, and the
terms of the Agreement shall be deemed null and void.

Page 2 of 19



4. Payment and Benefits to Employee in Exchange for Release. In exchange for and
in consideration of Employee’s promises as set forth in this Agreement and the
Release attached to this Agreement as Attachment A (“Release”), and contingent
upon the Company’s timely receipt of signed copies of this Agreement and the
Release (which may only be executed on or after the Separation Date, but no
later than five (5) business days after the Separation Date) and Employee’s not
revoking both this Agreement and the Release, the Company agrees to provide
Employee with the following payment and other benefits on behalf of all
Releasees:

 

(a) The Company will pay Employee a gross lump sum amount of $375,000, less all
applicable income and employment taxes and other required or elected
withholdings (the “Severance Payment”), on the first regularly scheduled payroll
date that is at least five (5) business days after the Release Effective Date
(as defined in the Release). The Severance Payment was calculated as an amount
equal to Employee’s base salary for one year plus a bonus for the portion of
2017 in which Employee was employed by the Company.

 

(b) To the extent Employee is eligible for and timely elects COBRA continuation
coverage in accordance with the Company’s COBRA healthcare continuation coverage
policies for group medical and dental coverage (but not any flexible spending
account) and continues to pay the premiums for such plans at the active monthly
rate applicable to the health coverage in effect for active employees (the
“Active Rate”), the Company will pay, on his behalf and for a twelve (12) month
period only, an amount equal to the portion of his COBRA healthcare continuation
coverage premium for such plans that exceeds the Active Rate based upon the type
of coverage Employee elected prior to his/her Separation Date, subject to all
applicable taxes (the “COBRA Subsidy”).

 

 i.Employee understands that if he/she does not elect healthcare continuation
coverage pursuant to COBRA or chooses to reduce his/her coverage level pursuant
to COBRA, he/she will not receive the cash equivalent of the Company’s share of
the premium, or any difference in the Company’s share of the premium between
his/her election prior to termination and his/her COBRA election.

 

 ii.Employee also understands that if he/she remains eligible for COBRA
healthcare continuation coverage after the month when the COBRA Subsidy is in
effect, he/she will be responsible to pay the full premiums with respect to such
coverage at the COBRA rate. He/she understands and agrees that the Company has
and will have no obligation to make any payments toward COBRA healthcare
continuation coverage for him/her and his/her eligible dependents beyond the
twelve (12) month COBRA Subsidy period and that the COBRA Subsidy will not
extend the period of his eligibility or the eligibility of his/her dependents
for healthcare continuation coverage under COBRA.

 

(c) Employee will be entitled to a continuation of benefits for at least 12
months after the Separation Date under the Company’s life insurance program (to
the extent permitted under such employee benefit plan).

Page 3 of 19



(d) Employee agrees that the Severance Payment and COBRA Subsidy, and his
continued employment during the Transition Period, constitute good and adequate
consideration in exchange for his promises and releases herein and is in
addition to anything of value to which he is presently entitled by virtue of his
employment with the Company and any of the Releasees’ policies, practices, plans
or prior understandings with him regarding compensation, vacation, bonuses,
severance, on-call time, paid time off, commissions, incentive compensation
stock options, offer letters, or any other fringe benefit plan, program, policy
or practice.

 

(e) Company represents and warrants that the Chief Executive Officer of the
Company has no knowledge, as of the date that the Company executes this
Agreement, of any claims by the Company against Employee.

 

(f) Company further represents and warrants that as of the Effective Date
Employee has vested options to purchase 720,000 Company shares subject to
applicable Stock Option Agreements (“Vested Options”), and that as of the
Separation Date, Company projects that Employee will have no additional vested
options.

 

(g) Company covenants that following the Effective Date, Company will cooperate,
consistent with applicable law and the terms of Employee’s applicable Stock
Option Plan and Stock Option Agreements, with Employee and his broker in
exercising options and in selling any stock resulting from such exercise or any
restricted stock that vested on or before the Separation Date, including
providing without charge an opinion of counsel to enable Employee to sell shares
under Rule 144 and removal of legends within one business day of request and
Company will file any necessary Form 4s at the request of Employee, subject to
Employee’s timely providing information to the Company necessary to complete the
Form 4s.

 

(h) Company acknowledges that following the Separation Date Employee is no
longer subject to the Company’s Policy on Insider Trading and Tipping as adopted
on November 9, 2015 or any successor policy, provided that Employee acknowledges
he is subject to laws regarding insider trading.

 

(i) On or before the Effective Date, the Company will execute the amendment to
the Stock Option Agreements in the form attached to this Agreement as Attachment
B.

 

5. Receipt of All Prior Pay and Benefits Due; No Injuries. Employee agrees that,
as of the date he signs this Agreement, the Company does not owe him any further
compensation, remuneration, overtime payments, bonuses, incentives, benefits,
severance, commissions, or other employment payments of any kind whatsoever
other than as set forth in the Agreement, the Stock Option Agreements, or
Company policies in effect at the time of this agreement as related to accrued,
unused paid time off and other than for wages, and benefits for the period
covered by the next Company payroll (to the extent it covers periods prior to
the date he signs this Agreement) and all Company payrolls covering periods
through the Separation Date (even if such payrolls extend beyond the Separation
Date) and 401k matches to the extent not deposited by the Company. Employee
warrants that he has not suffered any work-related injuries, has not contracted
any known occupational diseases, and has been provided all family, medical and
other benefits to which he was ever entitled.

Page 4 of 19



6. Release of Claims and Covenant Not to Sue.

 

(a) In exchange for the Company providing Employee with the payment and benefits
described above, Employee, on his own behalf and on behalf his heirs, executors,
personal representatives, administrators and assigns (hereinafter collectively
referred to as the “Releasers”), forever releases and discharges the Company and
all of its parent corporations, subsidiaries, divisions, affiliated entities,
predecessors, successors and assigns (including Wireless Telecom Group, Inc. and
Noise Com), all of its and their employee benefit and/or pension plans or funds,
and all of its and their past and present officers, directors, stockholders,
agents, trustees, administrators, employees, managers, attorneys, insurers,
reinsurers, contractors and assigns (whether acting as agents for such entities
or in their individual capacities) (hereinafter collectively referred to as
“Releasees”), from any and all claims, demands, causes of action, fees and
liabilities of any kind whatsoever (based upon any legal or equitable theory,
whether contractual, common-law, statutory, federal, state, local or otherwise),
whether known or unknown, which Employee ever had, now has, or may have against
Releasees by reason of any actual or alleged act, omission, transaction,
practice, conduct, occurrence or other matter up to and including the Effective
Date of this Agreement.

 

i. Without limiting the generality of the foregoing, this Agreement is intended
to and shall release the Releasees from any and all waivable claims arising out
of or alleged to be arising out of and in any way concerning Employee’s
employment with the Company, the terms, conditions, and privileges of that
employment, the termination of that employment and/or any and all violations
and/or alleged violations of any federal, state and local fair employment
practices or other laws by any of the Releasees for any reason and under any
legal theory including but not limited to the Age Discrimination in Employment
Act (“ADEA”), the Older Workers Benefit Protection Act (“OWBPA”), Title VII of
the Civil Rights Act of 1964 (“Title VII”), the Genetic Information
Nondiscrimination Act of 2008 (“GINA”), the Worker Adjustment and Retraining
Notification Act (“WARN”), the Occupational Safety and Health Act (“OSHA”),the
Americans with Disabilities Act (“ADA”), the Employee Retirement Income Security
of 1974, (“ERISA”), the National Labor Relations Act (“NLRA”), the Labor
Management Relations Act (“LMRA”), the Fair Labor Standards Act (“FLSA”), the
Family and Medical Leave Act (“FMLA”) the Uniformed Services Employment and
Reemployment Act (“USERRA”), the Fair Credit Reporting Act (“FCRA”), the Equal
Pay Act of 1963 (the “EPA”), the Lilly Ledbetter Fair Pay Act, the Civil Rights
Act of 1991, the New Jersey Law Against Discrimination (“NJLAD”), the New Jersey
Conscientious Employee Protection Act (“CEPA”), the New Jersey Fair Credit
Reporting Act (“NJFCRA”), the New Jersey Wage and Hour Law, the New Jersey
Workers’ Compensation Act, the New Jersey Temporary Disability Benefits and
Family Leave Insurance Law, the New Jersey Discrimination in Wages Law, the New
Jersey Millville Dallas Airmotive Plant Job Loss Notification Act, and the New
Jersey Civil Rights Act, all as amended.

 

ii. Employee also forever waives and releases all claims, whether accrued or
unaccrued, real or perceived, liquidated or contingent, or known or unknown, for
breach of implied or express contract, breach of promise, breach of the covenant
of good faith and fair dealing, fraud, misrepresentation, negligence, estoppel,
defamation, intentional infliction of emotional distress, violation of public
policy, wrongful, retaliatory or constructive discharge, or any other claim or
tort arising under any federal, state or local law, statute, rule, regulation,

Page 5 of 19



ordinance, judicial decision and/or the United States or New Jersey
constitutions, including any and all claims arising out of the terms and
conditions of Employee’s employment the termination of such employment, the
benefits and attributes of that employment, any of the events relating directly
or indirectly to or surrounding that termination, and all claims for attorneys’
fees, costs, disbursements and/or the like.

 

(b) Employee represents and warrants that: (i) he is the lawful owner of all
claims released through this Agreement; (ii) he has the beneficial interest in
the payment and benefits that he will receive under this Agreement; (iii) he has
not assigned, and will not assign, any interest in any claim released through
this Agreement; (iv) he has not filed, and is not and has not been subject to, a
voluntary or involuntary bankruptcy petition in the past three (3) years; (v) he
is not a debtor in any pending bankruptcy case; (vi) no receiver, bankruptcy
trustee or other third party may assert a right to any claim released through
this Agreement or the payment tendered or to be tendered under this Agreement.
Employee agrees that the foregoing representations and warranties shall survive
the execution, performance and consummation or termination of this Agreement. He
also agrees that he will fully indemnify and hold the Releasees harmless to the
extent any of the foregoing representations and warranties is or becomes untrue
for any claims or damages, including attorneys’ fees, fines, costs, liquidated
damages and punitive damages, asserted or awarded against any of the Releasees
and, should it be determined that any bankruptcy trustee or other third party
has a right to any payment made to him under this Agreement, he immediately will
return to the Company an amount equivalent to the full value of the Severance
Payment.

 

(c) Employee warrants that he has not filed or initiated any complaint, charge,
arbitration demand, grievance and/or administrative action against any of the
Releasees in any federal, state or local court, in any administrative agency, or
with any arbitration panel. He further agrees not to file any claim or lawsuit
against any of the Releasees in any federal, state or local court concerning any
claim, demand or cause of action released through this Agreement and not
specifically excluded in Section 7 below. Should Employee file a lawsuit or
commence an arbitration proceeding against the Releasees with any court or
arbitration panel regarding any claim that is waived above and not excluded in
Section 7 below, he agrees that he will be responsible to pay the legal fees and
costs incurred by the Releasees in defending such suit and the nothing shall
limit the Releasees’ rights to obtain restitution, repayment, recoupment or set
off of any monies paid to Employee under this Agreement.

 

7. Exclusions from Release of Claims and Covenant Not to Sue. The Parties agree
that the release set forth in Section 6 and its subparagraphs above: (a) does
not limit Employee’s right to bring any action to enforce the terms of this
Agreement or to recover for the breach thereof; (b) does not waive Employee’s
right to purchase or continue to purchase continuation health benefits coverage
to the extent he and his eligible dependents are eligible for such coverage
under law or waive Employee’s right to continued life insurance benefits under
the Company’s plan (to the extent permitted under such employee benefit plan);
(c) does not prohibit Employee from filing, cooperating with or participating in
any proceeding with the Equal Employment Opportunity Commission (“EEOC”), the
National Labor Relations Board (“NLRB”), or any similar federal, state or local
board or agency, although he does waive his right to recover any payments or
other relief from the Company that any such board or agency may pursue or obtain
on his behalf; (d) does not waive Employee’s vested rights in any 401(k) plan or
his right to contribute or for firm

Page 6 of 19



contributions to such plan for periods worked on or prior to the Separation
Date; (e) does not prohibit Employee from filing any claim with the New Jersey
Department of Labor & Workforce Development for unemployment compensation
benefits or from collecting any award of unemployment compensation benefits
granted to him; (f) does not affect any of Employee’s rights with respect to
Vested Options, or Employee’s ownership interests in the Company’s shares, if
any, that Employee continues to hold following the Effective Date; (g) does not
affect Employee’s rights to indemnification and advancement of legal fees or
insurance coverage Employee may have before or after the Effective Date or the
Separation Date, including, without limitation, any rights under governing
statutory law or common law, any indemnification agreement, the Company’s
organizational documents, including its certificate of incorporation and bylaws,
or any “D&O coverage,” that Employee may have with respect to any claims made or
threatened against Employee in Employee’s capacity as a current or former
director, officer or employee of the Company or any of its affiliates; and (h)
does not affect any claims for contribution in the event Employee and any of the
Releasees are found to be jointly liable or otherwise.

 

8. Continuing Protection of Confidential Information; Non-Disparagement; and
Return of Company Property.

 

(a) Employee warrants that he has not used or disclosed any Confidential
Information (as defined below), except as permitted in connection with his
performance of his job duties during his employment. Employee also agrees that
he has not engaged, and will not, at any time, engage in any conduct that is
injurious to Releasees’ reputation or interest, including but not limited to (a)
divulging, communicating, or in any way making use for himself or any third
party of Confidential Information acquired or developed by Employee in the
performance of his employment duties with the Company; and (b) publicly
disparaging (or including or encouraging others to publicly disparage) any of
the Releasees. Employee agrees that, on or before the Separation Date, he will
return to the Company all Confidential Information and other property in his
possession (including but not limited to identification badges, keys, keyfobs,
access cards, computers and equipment, personal digital assistance, cellular
telephones, documents, pricing, customer and supplier lists, personnel
information, product information, electronic passwords, memoranda, marketing and
sales information and/or files in whatever form, including any electronic data
format), and that he will not retain any copies of any such information.
Employee further agrees that he will reconcile to the Company’s satisfaction any
outstanding amounts due to the Company on account of charges incurred by him
prior to his Separation Date.

 

(b) Employee agrees that, to the extent he has transferred or transfers any
Confidential Information and/or other business information belonging to the
Company and/or any of the Releasees, any personal computer equipment, personal
electronic storage devices, or any cloud or other file sharing service to which
he has access, he has properly disposed or will dispose of such materials after
returning a complete, true copy of the same to the Company and he has also fully
deleted and otherwise appropriately removed, or will delete and otherwise
appropriately remove, all electronic copies of the same from his personal
computer equipment, other electronic devices and any cloud or other file sharing
services to which he has access in a manner reasonably performed to effectively
prevent the disclosure of any sensitive personal data and/or other Confidential
Information and/or other business information belonging to the Company.

Page 7 of 19



(c) Notwithstanding any provision of this Agreement, or any other agreement
executed by Employee, to the contrary, there are no contractual restrictions on
Employee’s (a) reporting violations of any law or regulation, (b) providing
truthful testimony or information pursuant to subpoena, court order, or similar
legal process, (c) providing truthful information to government or regulatory
agencies, or (d) otherwise engaging in whistleblower activity protected by the
Securities Exchange Act of 1934, the Dodd-Frank Wall Street Reform and Consumer
Protection Act, or any rules or regulations issued thereunder, including,
without limitation, Rule 21F-17. In addition, 18 U.S.C. §1833(b) provides, “An
individual shall not be held criminally or civilly liable under any Federal or
State trade secret law for the disclosure of a trade secret that (A) is made (i)
in confidence to a Federal, State, or local government official, either directly
or indirectly, or to an attorney; and (ii) solely for the purpose of reporting
or investigating a suspected violation of law; or (B) is made in a complaint or
other document filed in a lawsuit or other proceeding, if such filing is made
under seal.” Nothing in this Agreement, any other agreement executed by
Employee, or any Company policy is intended to conflict with this statutory
protection.

 

9. Non-Competition; Non-Servicing; Non-Solicitation.

 

(a) Non-Competition. Employee agrees that during the Transition Period and for a
period of one (1) year after the Separation Date (together, the “Restricted
Period”), Employee will not, as a principal, manager, agent, consultant,
officer, stockholder, partner, member, investor, employee, or in any other
capacity, be associated with or provide services to or on behalf of Westell
Communications, Commscope, PCTEL, Baylin/Galtronics, JMA Technologies, TIK,
Comba Technologies, Kathrein Solutions, or Meca Electronics, Inc. (the
“Restricted Companies”), or any other company that acquires substantially all of
the assets of, or enters into a merger with, any of the Restricted Companies, to
the extent they continue to engage in the “Business” or otherwise compete with
the Company with respect to the Business anywhere in the world. For purposes of
this Section 9, “Business” means the design, development, manufacturing,
testing, and deployment of RF and microwave components, modules, systems and
instruments for the wireless, telecommunication, satellite, military, aerospace,
semiconductor and medical industries. Nothing herein shall be construed so as to
preclude Employee from investing directly or indirectly in any publicly traded
equity securities, provided that no such investment in any class of securities
may exceed 5% of the outstanding securities of such class.

 

(b) Non-Servicing and Non-Solicitation. Employee agrees that during the
Restricted Period, Employee will not directly, or indirectly call upon or cause
to be called upon, solicit, divert or take away, or attempt to divert or to take
away, the business or patronage of, or provide services to, any “Client of the
Company” with respect to the Business. For purposes of this Agreement, a “Client
of the Company” means any person or entity to whom the Company sold products or
services during the two year period before the Separation Date.

 

(c) Non-Hiring and Non-Solicitation. Employee agrees that during the Restricted
Period, Employee, on Employee’s own behalf or on behalf of any person or entity,
will not directly or indirectly solicit, employ, hire, cause to be hired, or
retain any officer, manager, sales person, or any other employee who developed
or had access to Confidential Information, who was employed by the Company at
any time during the one year period immediately preceding

Page 8 of 19



the Separation Date. General advertisements such as in a newspaper, or listing
of opportunities on a job board that is available to the general public, shall
not constitute solicitation prohibited by this Agreement, but descriptions of or
references to employment opportunities by Employee on social media accounts that
require Employee’s or an employer’s authorization for access (such as Facebook,
Linked In, etc.) are subject to the prohibition on solicitation.

 

(d) Confidential Information. During the Transition Period and at all times
after the Separation Date, Employee will take all steps necessary to hold the
proprietary confidential information of the Company (“Confidential Information”)
in trust and confidence, and will not use, or assist another to use, any such
Confidential Information in any manner or for any purpose other than for the
benefit of the Company, and will not disclose any such Confidential Information
to any third party without first obtaining the express written consent of an
officer of the Company (“Officer”) on a case-by-case basis. By way of
illustration but not limitation, “Confidential Information” includes (a) trade
secrets, trade names, trademarks, service marks, domain names, trade dresses,
logos, corporate names, slogans, indicia of sources of origin, rights of
publicity and privacy, artistic and moral rights, inventions, shop rights, mask
works, artworks, ideas, processes, techniques, formulae, algorithms, source and
object codes, data, databases, data structures, programs, software, other works
of authorship, copyrightable subject matter, industrial property rights,
know-how, improvements, discoveries, developments, designs and techniques,
whether or not used in the Company’s business; (b) information regarding the
Company’s plans for research, development, new products or services, trading
strategies, styles, instruments, markets, or sectors, marketing and selling,
business plans, budgets and unpublished financial statements, licenses, prices
and costs, suppliers and customers; and (c) information regarding the skills of
employees of, and independent contractors engaged by, the Company.
Notwithstanding the other provisions of this Agreement, nothing received by
Employee will be considered to be Confidential Information if (1) it has been
published or is otherwise readily available to the public other than by a breach
of this Agreement or other confidentiality obligation; (2) is generally known in
the Business; or (3) it was lawfully known to Employee prior to Employee’s first
becoming employed by the Company.

 

10. Cooperation; Response to Subpoenas.

 

(a) Employee will reasonably cooperate with the Company and all other Releasees
and its/their counsel in connection with any investigation, administrative
proceeding or litigation relating to any matter in which Employee was involved
or of which Employee has knowledge as a result of his employment with the
Company. Employee agrees that such cooperation shall not, in any way, be
construed as compensatory time and that he shall not be entitled to payment for
the time spent in connection with the same; however, he will be reimbursed for
all associated reasonable and necessary travel and parking expenses.

 

(b) Employee agrees that in the event he is subpoenaed by any person or entity
(including, but not limited to, any government agency) to give testimony (in a
deposition, court proceeding or otherwise) which in any way relates to
Employee’s employment with the Company or any other Releasees, he will promptly
give notice of such request to the Company unless otherwise prohibited by law
and will make no disclosure until the Company has had a reasonable opportunity
to contest the right of the requesting person or entity to such disclosure.

Page 9 of 19



11. No Admission of Liability. Employee understands that the making of this
Agreement is not intended and shall not, in any way, be construed, as an
admission that Releasees have violated any federal, state or local law
(statutory or decisional), ordinance or regulation, breached any contract, or
committed any wrong whatsoever against the Employee. Employee understands that,
to the contrary, the Company maintains that all of the Releasees have treated
him in a fair, lawful, non-discriminatory and non-retaliatory manner. The
Parties agree that this Agreement may only be used as evidence in a subsequent
proceeding in which any of the Parties allege a breach of this Agreement.

 

12. Binding Nature. This Agreement is binding upon, and shall inure to the
benefit of, the Parties and their respective heirs, executors, administrators,
successors and permitted assigns. Employee may not assign this Agreement, and
any purported assignment by Employee shall be null and void.

 

13. Governing Law and Venue. This Agreement shall in all respects be
interpreted, enforced and governed under the laws of the State of New Jersey,
exclusive of any choice of law rules. Any dispute regarding this Agreement shall
be brought in, and the Parties consent to the personal jurisdiction of, the
state and federal courts of the State of New Jersey (to the extent that subject
matter jurisdiction exists).

 

14. Equitable Modification; Severability. The Parties agree that the terms of
this Agreement are severable. If any provision of this Agreement is held by a
court of competent jurisdiction to be illegal, void, or unenforceable, such
provision shall be modified to be enforceable to the greatest extent permitted
by applicable law. Whether or not such modification is allowed, the illegality
or unenforceability of such provision shall have no effect upon, and shall not
impair the enforceability of, any other provision of this Agreement; however, if
the release within Section 6 of this Agreement is deemed illegal, void or
unenforceable by a court of competent jurisdiction, Employee agrees either to
return promptly to the Company the value of the Severance Payment and other
benefits provided to his under this Agreement or to execute a release, waiver
and/or covenant that is legal and enforceable. Further, if Employee seeks to
challenge the validity of or otherwise vitiate this Agreement or any other
provision thereof (including, without limitation, the terms of Section 6),
Employee shall, as a precondition, be required, to the extent permitted by
applicable law, to repay to the Company the value of the Severance Payment and
other benefits provided to his under this Agreement. Finally any breach of the
terms of Sections 6, 8, 9 or 10 shall constitute a material breach of this
Agreement as to which the Company may seek appropriate relief (including but not
limited to repayment of the value of the benefits to him under this Agreement)
in a court of competent jurisdiction.

 

15. No Reliance Upon Verbal Representations; Entire Agreement; Amendments. This
Agreement and the Release constitute the complete understanding between the
Parties with respect to its subject matter and supersede any and all agreements,
understandings, and discussions, whether written or oral, between the Parties
concerning its subject matter, including without limitation the Severance
Agreement. Employee agrees that no promises or inducements have been made to him
to cause him to sign this Agreement other than those expressly provided for in
this Agreement. Employee also understands and agrees that no other promises or
agreements, and no amendments to this Agreement, shall be binding unless in
writing and signed

Page 10 of 19



by the Parties to be bound thereby after the date that the Employee returns this
Agreement, duly executed and acknowledged.

 

IN WITNESS WHEREOF, intending to be forever legally bound hereby, the Parties
have executed this Agreement on the dates set forth below:

 

Wireless telecom group, inc. (d/b/a noise com)

 

By:   /s/ Timothy Whelan   Date:  May 22, 2017   Timothy Whelan       Chief
Executive Officer     By: /s/ Paul Genova   Date:  May 22, 2017   Paul Steven
Genova    

 

ACKNOWLEDGMENT

 

STATE OF New Jersey )   :ss COUNTY OF )

 

On this 22nd day of May 2017 before me personally came Paul Steven Genova known
and identified to me known to be the person described herein, who executed the
foregoing Separation Agreement and General Release, duly acknowledging to me
that he signed the same on his own free will, act and deed for the uses and
purposes therein mentioned.

 

IN WITNESS WHEREOF, I have hereunto set my hand and seal at Parsippany, New
Jersey on the day and year aforesaid.

 

  /s/Rosalie Nystrand     Notary Public  

Page 11 of 19



SEPARATION AGREEMENT AND GENERAL RELEASE

 

ATTACHMENT “A”

 

RELEASE

 

This Release (“Release”) is being executed pursuant to a Separation Agreement
and General Release (the “Agreement”) between Paul Steven Genova (the
“Employee”) and Wireless Telecom Group, Inc. and its subsidiaries (the
“Company”) executed on May 22, 2017. Any capitalized word not defined in this
Release (other than a proper noun) has the meaning defined in the Agreement.

 

1. Review and Revocation Periods; Effective Date. Employee acknowledges that he
has had at least twenty-one (21) calendar days from his receipt of this Release
to consider the terms and conditions of this Release (the “Review Period”).
Employee may accept this Release by fully signing, notarizing and returning it
to Matt O’Connor, Human Resources Director, Wireless Telecom Group, Inc., 25
Eastmans Road, Parsippany, New Jersey 07054, by no earlier than the Separation
Date and no later than five (5) business days after the Separation Date
(“Release Return Date”). By signing this Release, Employee expressly
acknowledges and agrees that (a) he has had up to twenty-one (21) calendar days
to carefully read and fully consider the terms of this Release and that he
understands he can use as much of the Review Period or all of the Review Period
before signing the Release; (b) he has been advised in writing to discuss this
Release with an attorney before signing it and the time afforded him provided
him a full and fair opportunity to do so; (c) he has so consulted an attorney or
knowingly waived the right to do so before signing this Release; (d) he has
carefully read this Release and fully understands the terms and information
stated therein; (e) he is physically and emotionally competent and of sound mind
to execute this Release; and (f) he is knowingly and voluntarily signing this
Release of his own free will, act and deed. He warrants that he has made such
investigation of the facts pertaining to this Release and all matters contained
herein as he deems necessary, desirable and appropriate, and agrees that the
release provided for herein shall remain in all respects effective and
enforceable and not subject to termination or rescission by reason of any later
discovery of new, different or additional facts. Employee understands that he
has an additional period of seven (7) calendar days after he signs the Release
to revoke his acceptance of the Release, except that if the seventh (7th)
calendar day after he signs the Release falls on a Saturday, Sunday or legal
holiday, he will have until the close of business on the next immediate business
day (the “Revocation Period”). Employee agrees that this Release shall become
fully effective and enforceable the first calendar day following the expiration
of the Revocation Period, provided he does not first timely provide a notice of
revocation to the Company (the “Release Effective Date”). Employee understands
that if he does not sign this Release and return it to the Company by the
Release Return Date, or if he executes his right to revoke this Release, he will
not be entitled to receive the Severance Payment and other benefits described in
the Agreement, and the terms of the Agreement shall be deemed null and void.

 

2. Receipt of All Prior Pay and Benefits Due; No Injuries. Employee agrees that,
as of the date he signs this Release, the Company does not owe him any further
compensation, remuneration, overtime payments, bonuses, incentives, benefits,
severance, commissions, or

Page 12 of 19



other employment payments of any kind whatsoever other than as set forth in the
Agreement, the Stock Option Agreements, for compensation and benefits to the
extent a Company payroll after the Release Effective Date covers a period prior
to the Separation Date or Company policies in effect at the time of this Release
as related to accrued, unused paid time off. Employee warrants that he has not
suffered any work-related injuries, has not contracted any known occupational
diseases, and has been provided all family, medical and other benefits to which
he was ever entitled.

 

3. Release of Claims and Covenant Not to Sue.

 

(a) In exchange for the Company providing Employee with the payment and benefits
described in the Agreement, Employee, on his own behalf and on behalf his heirs,
executors, personal representatives, administrators and assigns (hereinafter
collectively referred to as the “Releasers”), forever releases and discharges
the Company and all of its parent corporations, subsidiaries, divisions,
affiliated entities, predecessors, successors and assigns (including Wireless
Telecom Group, Inc. and Noise Com), all of its and their employee benefit and/or
pension plans or funds, and all of its and their past and present officers,
directors, stockholders, agents, trustees, administrators, employees, managers,
attorneys, insurers, reinsurers, contractors and assigns (whether acting as
agents for such entities or in their individual capacities) (hereinafter
collectively referred to as “Releasees”), from any and all claims, demands,
causes of action, fees and liabilities of any kind whatsoever (based upon any
legal or equitable theory, whether contractual, common-law, statutory, federal,
state, local or otherwise), whether known or unknown, which Employee ever had,
now has, or may have against Releasees by reason of any actual or alleged act,
omission, transaction, practice, conduct, occurrence or other matter up to and
including the Effective Date of this Release.

 

i. Without limiting the generality of the foregoing, this Release is intended to
and shall release the Releasees from any and all waivable claims arising out of
or alleged to be arising out of and in any way concerning Employee’s employment
with the Company, the terms, conditions, and privileges of that employment, the
termination of that employment and/or any and all violations and/or alleged
violations of any federal, state and local fair employment practices or other
laws by any of the Releasees for any reason and under any legal theory including
but not limited to the Age Discrimination in Employment Act (“ADEA”), the Older
Workers Benefit Protection Act (“OWBPA”), Title VII of the Civil Rights Act of
1964 (“Title VII”), the Genetic Information Nondiscrimination Act of 2008
(“GINA”), the Worker Adjustment and Retraining Notification Act (“WARN”), the
Occupational Safety and Health Act (“OSHA”),the Americans with Disabilities Act
(“ADA”), the Employee Retirement Income Security of 1974, (“ERISA”), the
National Labor Relations Act (“NLRA”), the Labor Management Relations Act
(“LMRA”), the Fair Labor Standards Act (“FLSA”), the Family and Medical Leave
Act (“FMLA”) the Uniformed Services Employment and Reemployment Act (“USERRA”),
the Fair Credit Reporting Act (“FCRA”), the Equal Pay Act of 1963 (the “EPA”),
the Lilly Ledbetter Fair Pay Act, the Civil Rights Act of 1991, the New Jersey
Law Against Discrimination (“NJLAD”), the New Jersey Conscientious Employee
Protection Act (“CEPA”), the New Jersey Fair Credit Reporting Act (“NJFCRA”),
the New Jersey Wage and Hour Law, the New Jersey Workers’ Compensation Act, the
New Jersey Temporary Disability Benefits and Family Leave Insurance Law, the New
Jersey Discrimination in Wages Law, the New Jersey

Page 13 of 19



Millville Dallas Airmotive Plant Job Loss Notification Act, and the New Jersey
Civil Rights Act, all as amended.

 

ii. Employee also forever waives and releases all claims, whether accrued or
unaccrued, real or perceived, liquidated or contingent, or known or unknown, for
breach of implied or express contract, breach of promise, breach of the covenant
of good faith and fair dealing, fraud, misrepresentation, negligence, estoppel,
defamation, intentional infliction of emotional distress, violation of public
policy, wrongful, retaliatory or constructive discharge, or any other claim or
tort arising under any federal, state or local law, statute, rule, regulation,
ordinance, judicial decision and/or the United States or New Jersey
constitutions, including any and all claims arising out of the terms and
conditions of Employee’s employment the termination of such employment, the
benefits and attributes of that employment, any of the events relating directly
or indirectly to or surrounding that termination, and all claims for attorneys’
fees, costs, disbursements and/or the like.

 

(b) Employee represents and warrants that: (i) he is the lawful owner of all
claims released through this Release; (ii) he has the beneficial interest in the
payment and benefits that he will receive under this Release; (iii) he has not
assigned, and will not assign, any interest in any claim released through this
Release; (iv) he has not filed, and is not and has not been subject to, a
voluntary or involuntary bankruptcy petition in the past three (3) years; (v) he
is not a debtor in any pending bankruptcy case; (vi) no receiver, bankruptcy
trustee or other third party may assert a right to any claim released through
this Release or the payment tendered or to be tendered under this Release.
Employee agrees that the foregoing representations and warranties shall survive
the execution, performance and consummation or termination of this Release. He
also agrees that he will fully indemnify and hold the Releasees harmless to the
extent any of the foregoing representations and warranties is or becomes untrue
for any claims or damages, including attorneys’ fees, fines, costs, liquidated
damages and punitive damages, asserted or awarded against any of the Releasees
and, should it be determined that any bankruptcy trustee or other third party
has a right to any payment made to him under the Agreement, he immediately will
return to the Company an amount equivalent to the full value of the Severance
Payment.

 

(c) Employee warrants that he has not filed or initiated any complaint, charge,
arbitration demand, grievance and/or administrative action against any of the
Releasees in any federal, state or local court, in any administrative agency, or
with any arbitration panel. He further agrees not to file any claim or lawsuit
against any of the Releasees in any federal, state or local court concerning any
claim, demand or cause of action released through this Release and not
specifically excluded in Section 4 below. Should Employee file a lawsuit or
commence an arbitration proceeding against the Releasees with any court or
arbitration panel regarding any claim that is waived above and not excluded in
Section 4 below, he agrees that he will be responsible to pay the legal fees and
costs incurred by the Releasees in defending such suit and the nothing shall
limit the Releasees’ rights to obtain restitution, repayment, recoupment or set
off of any monies paid to Employee under the Agreement.

 

4. Exclusions from Release of Claims and Covenant Not to Sue. The release set
forth in Section 3 and its subparagraphs above: (a) does not limit Employee’s
right to bring any action to enforce the terms of this Release or the Agreement,
or for to recover for breach of the foregoing; (b) does not waive Employee’s
right to purchase or continue to purchase continuation health

Page 14 of 19



benefits coverage to the extent he and his eligible dependents are eligible for
such coverage under law or waive Employee’s right to continued life insurance
benefits under the Company’s plan (to the extent permitted under such employee
benefit plan); (c) does not prohibit him from filing, cooperating with or
participating in any proceeding with the Equal Employment Opportunity Commission
(“EEOC”), the National Labor Relations Board (“NLRB”), or any similar federal,
state or local board or agency, although he does waive his right to recover any
payments or other relief from the Company that any such board or agency may
pursue or obtain on his behalf; (d) does not waive his vested rights in any
401(k) plan; and (e) does not prohibit him from filing any claim with the New
Jersey Department of Labor & Workforce Development for unemployment compensation
benefits or from collecting any award of unemployment compensation benefits
granted to him; (f) does not affect any of Employee’s rights with respect to
Vested Options, or Employee’s ownership interests in the Company’s shares, if
any, that Employee continues to hold following the Separation Date; (g) does not
affect Employee’s rights to indemnification and advancement of legal fees or
insurance coverage Employee may have before or after the Separation Date,
including, without limitation, any rights under governing statutory law or
common law, any indemnification agreement, the Company’s organizational
documents, including its certificate of incorporation and bylaws, or any “D&O
coverage,” that Employee may have with respect to any claims made or threatened
against Employee in Employee’s capacity as a current or former director, officer
or employee of the Company or any of its affiliates; and (h) does not affect any
claims for contribution in the event Employee and any of the Releasees are found
to be jointly liable.

 

5. Continuing Protection of Confidential Information and Return of Company
Property.

 

(a) Employee warrants that he has not used or disclosed any Confidential
Information, except as permitted in connection with his performance of his job
duties during his employment. Employee warrants that, as of the date he signs
this Release, he has returned to the Company all Confidential Information and
other property in his possession (including but not limited to identification
badges, keys, keyfobs, access cards, computers and equipment, personal digital
assistance, cellular telephones, documents, pricing, customer and supplier
lists, personnel information, product information, electronic passwords,
memoranda, marketing and sales information and/or files in whatever form,
including any electronic data format), and that he has retained no copies of any
such information. Employee further represents that he has reconciled to the
Company’s satisfaction any outstanding amounts due to the Company on account of
charges incurred by him prior to his Separation Date.

 

(b) Employee agrees that, to the extent he has transferred any Confidential
Information and/or other business information belonging to the Company and/or
any of the Releasees, any personal computer equipment, personal electronic
storage devices, or any cloud or other file sharing service to which he has
access, he has properly disposed of such materials after returning a complete,
true copy of the same to the Company and has also will fully deleted and
otherwise appropriately removed all electronic copies of the same from his
personal computer equipment, other electronic devices and any cloud or other
file sharing services to which he has access in a manner reasonably performed to
effectively prevent the disclosure of any sensitive personal data and/or other
Confidential Information and/or other business information belonging to the
Company.

Page 15 of 19



6. Binding Nature. This Release is binding upon Employee and his heirs,
executors and administrators, and is binding upon and shall inure to the benefit
of the Company and its successors and assigns.

 

7. Governing Law and Venue. This Release shall in all respects be interpreted,
enforced and governed under the laws of the State of New Jersey, exclusive of
any choice of law rules. Any dispute regarding this Release shall be brought in,
and the Parties consent to the personal jurisdiction of, the state and federal
courts of the State of New Jersey (to the extent that subject matter
jurisdiction exists).

 

8. Severability. If any provision of this Release is held invalid, illegal or
unenforceable, the validity, legality or enforceability of the remaining
provisions shall in no way be affected or impaired thereby.

 

9. No Oral Modification. This Release may not be changed, modified or amended
except by a written amendment signed by Employee and an authorized officer of
the Company. This Release and the Agreement reflect the entire agreement of the
parties, and supersede any prior oral or written agreements related to the same
subject matter, except that this Release does not extinguish any of Employee’s
or Company’s obligations under the Stock Option Agreements.

 

By:      /s/Paul Genova   Date: June 30, 2017   Paul Steven Genova    

 

ACKNOWLEDGMENT

 

STATE OF New Jersey )   :ss COUNTY OF )

 

On this 30th day of June 2017 before me personally came Paul Steven Genova known
and identified to me known to be the person described herein, who executed the
foregoing Separation Agreement and General Release, duly acknowledging to me
that he signed the same on his own free will, act and deed for the uses and
purposes therein mentioned.

 

IN WITNESS WHEREOF, I have hereunto set my hand and seal at Parsippany, New
Jersey on the day and year aforesaid.

 

    /s/Rosalie Nystrand       Notary Public    

Page 16 of 19



“ATTACHMENT B”

Page 17 of 19



AMENDMENT TO

STOCK OPTION AGREEMENTS

PURSUANT TO THE TERMS OF THE

AMENDED AND RESTATED
WIRELESS TELECOM GROUP, INC. 2000 STOCK OPTION

 

THIS AMENDMENT is made and effective this 22nd day of May, 2017 (the “Effective
Date”), by and between Wireless Telecom Group, Inc., a New Jersey corporation
(the “Company”), and Paul Steven Genova (the “Optionee”).

 

Background

 

A. The Optionee was originally granted options (the “Options”) to acquire shares
of the Company common stock pursuant to the terms of the Amended and Restated
Wireless Telecom Group, Inc. 2000 Stock Option Plan (as amended, the “2000
Plan”).

 

B. The Options are evidenced by (i) the Stock Option Agreement, dated April 11,
2008, and (ii) the Stock Option Agreement, dated November 24, 2009, each
executed by both the Optionee and the Company ((i) and (ii) collectively, the
“Awards”).

 

D. The Committee (as defined in the 2000 Plan) that administers the 2000 Plan
has authorized this amendment to the Awards, pursuant to Section 21 of the 2000
Plan, for the purpose of extending the exercise provisions of the Awards in the
event of termination of the Optionee’s employment with the Company.

 

E. The Optionee consents to the amendment of the Awards as provided herein.

 

For good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, effective as of the Effective Date, the parties hereto
agree as follows:

 

1. By deleting existing Section 1.8 of each Award in its entirety and by
substituting therefor the following:

 

“1.8. “Expiration Date” means the earliest of the following:

 

(a) if Optionee shall voluntarily terminate his employment with the Employer
(other than as a result of his death any time), such Optionee shall have the
right to exercise the option as vested at that time, within sixty (60) days
after such termination of employment; or

 

(b) if Optionee’s employment with the Employer shall be Involuntarily Terminated
(other than as a result of his death any time), such Optionee shall have the
right to exercise the option as vested at that time, any time within sixty (60)
days after such Involuntary Termination of employment; or

 

(c) if Optionee dies, the date one (1) year after death; or

Page 18 of 19



(d) the day before the tenth (10th) anniversary of the Grant date.”

 

2. All other terms of the Awards shall remain in full force and effect, as
reflected by the Awards, except to the extent amended hereby.

 

This Amendment may be executed in counterparts, each of which shall be deemed an
original, but all of which together shall be deemed to be one and the same
document. A signed copy of this Amendment delivered by facsimile, email or other
means of electronic transmission shall be deemed to have the same legal effect
as delivery of an original signed copy of this Amendment.

 

IN WITNESS WHEREOF, the parties have executed and sealed this Amendment as of
the day and year first set forth above.

 

  WIRELESS TELECOM GROUP, INC.         By: /s/Timothy Whelan
 
          Title: Chief Executive Officer
 
          OPTIONEE:           /s/Paul Genova     Paul Steven Genova  

Page 19 of 19